Citation Nr: 1744420	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-15 700	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for a lumbar spine disability, to include separate evaluations for bilateral lower extremity radiculopathy.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine disorder.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected lumbar spine disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to also include as secondary to service-connected disabilities.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and to include as secondary to medications taken for service-connected disabilities.

7.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure during service.

8.  Entitlement to service connection for a heart disorder/ischemic heart disease (IHD), to include as secondary to herbicide exposure during service.  

9.  Entitlement to service connection for diabetes mellitus, type II, and associated complications, to include as secondary to herbicide exposure during service (claimed as polydipsia, polyuria, retinopathy, nephropathy, and diabetic cystopathy).

10.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure or as secondary to service-connected lumbar spine disability and/or claimed cervical spine disorder or diabetes mellitus, type II (claimed as bilateral arm, peripheral neuropathy of the upper extremities and right lower extremity).

11.  Entitlement to service connection for a prostate disorder, to include prostate cancer and/or benign prostatic hypertrophy (BPH) with voiding/bladder dysfunction and to include as secondary herbicide exposure during service.

12.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure during service.  

13.  Entitlement to service connection for thyroid cancer, to include as secondary to herbicide exposure during military service.  

14.  Entitlement to service connection for a bilateral eye disorder other than retinopathy, to include glaucoma and cataracts.  
15.  Entitlement to service connection for a bilateral leg disorder other than a neurological disorder, to include peripheral vascular disease.

16.  Entitlement to service connection for residuals of a stroke/cerebellar vascular accident (CVA) and associated complications, to include as secondary to claimed hypertension and/or heart disorder (claimed as stroke/CVA and ataxia/speech problems).  

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

18.  Entitlement to special monthly compensation (SMC) for aid and attendance and/or housebound benefits.  


REMAND

The Veteran had active duty service from July 1969 to March 1971, with service in the Republic of Vietnam from January 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  As a final initial matter, the Board has combined and recharacterized several of the issues on appeal in order to more accurately reflect the extent of the appeal.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Respecting the Veteran's lumbar spine disability, the Board reflects that the last VA examination of that disability was in January 2017.  The examiner noted that the Veteran did not have intervertebral disc syndrome (IVDS) and did not address whether there were any incapacitating episodes; at least two other VA examiners also found that the Veteran did not have IVDS.  

However, the January 2014 VA examiner noted that the Veteran did have IVDS and noted incapacitating episodes due to his lumbar spine disability of at least one week but less than two weeks in the past 12 months.  Additionally, in April and May 2016 statements, the Veteran stated that he was prescribed bedrest and bedridden, although it was not clear that such bedrest was due to the lumbar spine disability or his other nonservice-connected disabilities, including his cancer diagnoses.  VA treatment records noted that there is "degeneration of intervertebral disc."

Accordingly, the Board finds that a remand is necessary in order to allow the Veteran to submit additional evidence with regarding to any physician-prescribed bedrest for his lumbar spine disability, and for another VA examination of his lumbar spine disability to be accomplished which addresses whether the Veteran has IVDS and to address any incapacitating episodes he may have regarding his lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Next, the Veteran has claimed a cervical spine and bilateral hip disorders; although the Veteran's service treatment records do not demonstrate any cervical spine or hip disorders during military service, the Veteran is currently service-connected for a lumbar spine disability.  Prior to being confined to a wheelchair, the Veteran was shown to have significant gait issues due to his lumbar spine disability, and therefore, the Board finds that the record raises the issue of secondary service connection respecting those claimed conditions.  No VA examination has been afforded to the Veteran with respect to his cervical spine and bilateral hip disorders, and therefore, a remand is necessary in order for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the Veteran's psychiatric claim, the Veteran has claimed PTSD as a result of his military service.  His VA treatment records indicate a diagnosis of PTSD, and the Veteran, in a January 2012 statement, reported several stressors related to his Republic of Vietnam service, including being subjected to incoming mortar fire.  The record establishes that, within a year of his discharge from service, the Veteran was treated by VA in February 1972 for an anxiety reaction.  The Veteran also claims that his depression related to his service-connected disabilities, and he is shown to, at minimum, have a diagnosis of depression related to a general medical condition in the record.  

The Veteran underwent a VA psychiatric examination in January 2012, at which time there was no diagnosis rendered using the DSM-IV criteria.  The examiner did not address the clear psychiatric diagnoses in the record, nor did the examiner address the February 1972 psychiatric treatment record.  Consequently, the Board finds that a remand is required in order to address whether the Veteran has any psychiatric diagnoses, and if so, whether such are related to his military service or service-connected disabilities.  See Barr, supra; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Turning to the Veteran's hearing loss claim, the Veteran underwent VA audiologic examinations in October 2012 and November 2015, which revealed a bilateral hearing loss disability under 38 C.F.R. § 3.385.  The November 2015 examiner did not address the etiology of the bilateral hearing loss.  However, the October 2012 examiner opined that it was less likely than not related to the Veteran's military service, to include his noise exposure as a supply clerk.  The October 2012 examiner noted that the Veteran's left ear appeared to have a pre-existing high frequency hearing loss (greater than 4000 Hz) prior to military service, and noted that the Veteran only had a whisper test on separation from service.  The examiner then noted that since there was no evidence of frequency-specific hearing loss noted in service, it was less likely than not that the Veteran's bilateral hearing loss was related to military service, as the Veteran's military occupational specialty (MOS) as a unit supply clerk was considered a low probability for hazardous noise exposure.  

Initially, the Board reflects that the Veteran's induction hearing audiogram does not demonstrate a hearing loss disability bilaterally under 38 C.F.R. § 3.385, and therefore, he is presumed sound on entrance into military service.  See 38 U.S.C.A. § 1111 (West 2014).  There is not clear and unmistakable evidence to demonstrate any pre-existing bilateral hearing loss disability, and therefore, VA is unable to rebut the presumption of soundness.  This claim is therefore a claim for service connection and not aggravation.  

The Board finds that the October 2012 examiner's opinions are inadequate, as the examiner appears to rely solely on the lack of any hearing loss during military service, particularly when noting that the Veteran did not have a "frequency-specific hearing loss" noted in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, in so finding that there was no frequency-specific hearing loss noted during service, the examiner relied on a whisper test, which is not scientifically valid.  Finally, although the Veteran's MOS might not ordinarily be at hazardous risk for noise exposure, the Veteran's actual service in the Republic of Vietnam appears to have included exposure to mortar fire as noted above in the discussion related to his psychiatric claim; such noise exposure would be consistent with the types, places and circumstances of his service in the Republic of Vietnam.  See 38 U.S.C.A. § 1154(a) (West 2014).  Consequently, a remand is necessary in order to obtain another VA examination with an examiner who has not previously participated in this case in order to obtain an adequate medical opinion.  See Barr, supra.  

Next, the Veteran is shown to have been diagnosed with GERD.  A June 2014 esophagogastroduodenoscopy (EGD) revealed a diagnosis of acute erosive gastritis with bleeding.  In January 2015, a VA examiner determined that there was evidence that the Veteran had been on long-term treatment with tramadol for his lumbar spine disability, but that the "medical evidence" did not support that tramadol caused his GERD.  The Board finds that this opinion is inadequate, as the examiner did not provide a rationale for the opinion; the examiner also failed to address whether the Veteran's GERD was aggravated by his medications taken for his service-connected disabilities, as well as the diagnosis of acute erosive gastritis noted in the June 2014 EGD.  A remand is therefore necessary in order to obtain another VA examination and medical opinion.  See Barr, supra.  

Additionally, the Veteran has claimed several disorders as related to herbicide exposure during military service.  In light of the Veteran's service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2016).  The Board further notes that IHD, diabetes mellitus, peripheral neuropathy, and prostate cancer are presumptive diseases associated with herbicide exposure.  

Respecting to the hypertension claim, the Board notes that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Accordingly, the Board finds that a VA examination is required in this case.  See McLendon, supra.

Regarding the Veteran's heart claims, he underwent a VA heart examination in February 2012, at which time the examiner noted that he did not have any IHD diagnosis and also noted a January 2011 stress MPI test that demonstrated a low probability for adenosine-induced reversible perfusion changes to suggest the presence of myocardial ischemia; in addition, the examiner noted that the Veteran's reduced METs capacity was due to his obesity.  

The Veteran underwent another VA examination for his heart in January 2014, at which time the examiner diagnosed the Veteran with atherosclerotic cardiovascular disease (a conceded form of IHD); the examiner opined that IHD was one of the conditions presumed to be related to herbicide agent exposure.  The AOJ, however, obtained an addendum opinion with a different examiner in February 2014, in which that examiner opined that the Veteran did not have IHD.  The February 2014 examiner noted that the atherosclerosis diagnosis in January 2014 was based on the chest x-ray and that the January 2014 examiner did not use a stress MPI test performed in January 2011, which noted that there was no IHD.  Reference was made to a February 2014 stress MPI test that also demonstrated that the Veteran did not have IHD.  

The Board finds that the evidence of record is inadequate to decide the heart claim at this time.  First, there appears to be a dispute as to whether the Veteran has IHD or not.  Although the February 2014 examiner noted that the stress MPI testing did not show atherosclerosis, and that the January 2014 diagnosis of such was based on a chest x-ray, the February 2014 examiner did not address why use of the stress MPI testing would be a better measure for assessing the presence of IHD in this case.  Moreover, the Board questions why the AOJ did not return the case to the January 2014 examiner for an opinion, rather than relying on an opinion of an examiner who had not examined the Veteran previously.  Finally, the examiners in this case have focused solely on whether the Veteran has IHD, and has not addressed whether the Veteran has any non-hypertensive, non-IHD heart conditions.  Thus, the Board finds that a remand is necessary in order to obtain another VA examination and medical opinion that comprehensively addresses the Veteran's heart claim.  See Barr, supra; Kowalski, supra.  

Turning to the diabetes and peripheral neuropathy claims, the Veteran has asserted that he has neurologic symptoms although no examination has been obtained.  Instead, the AOJ obtained a VA addendum opinion in April 2014, in which the examiner noted that the Veteran's peripheral neuropathy was not shown to have onset within one year of his discharge from service.  The examiner, however, did indicate that the Veteran's peripheral neuropathy was likely due to the Veteran's clinically diagnosed diabetes mellitus, although the Veteran's diabetes was not related to military service.  Moreover, in an August 2011 letter, the Veteran's private physician, Dr. N.A.O.V., noted that he had several complications of diabetes mellitus, including polydipsia, polyuria, etc., and that he needed to be carefully evaluated for those conditions, as it was "more probable than not that he [was] presenting diabetes mellitus and related complications that are service connected secondary to Agent Orange exposure."  

The Board notes, however, that the Veteran underwent a VA examination for his claimed diabetes mellitus in March 2012, and no diagnosis was made at that time as he did not meet the criteria for that diagnosis.  VA treatment records demonstrate continued treatment for "impaired glucose fasting," instead of diabetes mellitus.  In light of this conflicting evidence, and in light of the length of time since formal diagnostic testing regarding the propriety of a diabetes diagnosis, the Board finds that VA examinations regarding whether the Veteran has diabetes mellitus and peripheral neuropathy at this time are necessary.  See Barr, supra.  

Regarding the prostate claim, the record does not demonstrate that the Veteran has been diagnosed with prostate cancer, but rather that he has a diagnosis of BPH with urinary obstruction status post laser ablation of the prostate.  The Veteran has claimed that his BPH with urinary obstruction is prostate cancer; the Board recognizes that BPH is not prostate cancer, although the Veteran is shown to have herbicide exposure and has claimed an association between his prostate condition and herbicide exposure.  VA has not obtained a VA examination and medical opinion regarding the Veteran's prostate condition at this time; therefore, a remand is necessary in order for such to be accomplished.  See McLendon, supra.  

Likewise, the Veteran has claimed that his skin cancer and thyroid cancer are due to his herbicide exposure.  The record demonstrates that the Veteran had malignant melanoma of the neck and scalp which he had excised and grafted in August 2015.  The Veteran underwent a March 2017 VA examination, and the VA examiner opined that his skin cancer was less likely than not related to military service, as melanoma was not a disease associated with certain agents such as Agent Orange.  No rationale was provided.  Accordingly, the claim must be remanded in order for another VA examination and medical opinion to be obtained.  See Barr, supra.  

VA has not obtained a VA examination of the Veteran's thyroid cancer, although an October 2015 barium swallow test demonstrated that he was status post thyroidectomy for thyroid cancer in 2012.  The Board recognizes that thyroid cancer is not a presumptive disease related to herbicide exposure; however, the Veteran has asserted that his thyroid cancer was due to his presumed herbicide exposure in service.  Accordingly, a remand is necessary in order to obtain an appropriate addendum opinion.  See McLendon, supra; see also Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994) (held that a claimant is not precluded from establishing service connection for a disease with proof of direct causation). 

The other claims on appeal, the TDIU and aid and attendance/housebound claims, are intertwined with the above remanded claims and are remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Tampa, Orlando, and San Juan VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed disorders, which is not already of record.  The Veteran should additionally be asked to specifically provide or identify which doctors have prescribed him bedrest and for what disorders.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.


3.  Schedule the Veteran for a VA orthopedic examination with a physician who has not previously participated in this case.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of both active and passive range of motion testing must be performed where possible.  The lumbar spine should be tested for pain in both active and passive motion, and in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is reminded that the degree at which pain begins should be noted on examination for both active and passive ranges of motion.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees. 

Finally, the examiner should indicate whether the Veteran has intervertebral disc syndrome (IVDS) and if so, how many incapacitating episodes he suffers per year.  In so discussing, the examiner should discuss the findings in the VA treatment records regarding degeneration of an invertebral disc, the Veteran's statements regarding prescribed bedrest, and the January 2014 examiner's finding of IVDS.  The examiner should also discuss the other VA examinations of record and those examiners' findings that the Veteran did not have IVDS.  

In addition to completing the above testing, the examiner should additionally address any and all neurological complications associated with his lumbar spine disability, particularly the presence of any radiculopathy.  

Next, the examiner should identify/diagnose any disability of the cervical spine and/or bilateral hips that presently exists or has existed during the pendency of the appeal.  

For any identified disability of cervical spine or the hips, the examiner should opine whether any cervical spine and bilateral hip disorders found at least as likely as not (a degree of probability of 50 percent or higher) began in or is otherwise related to his military service.

The examiner should also opine whether the Veteran's cervical spine and bilateral hip disorders are at least as likely as not (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected lumbar spine disability, to include any abnormal gait or weightbearing as a result of that disability.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist who has not previously participated in this examination.  The claims file must be made available to the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify/diagnose any psychiatric disability that presently exists or has existed during the pendency of the appeal.  If PTSD is diagnosed, identify the stressors upon which the diagnosis of PTSD is made, particular those noted in the translated January 2012 statement.  The examiner must consider both the DSM-IV and DSM-V regarding whether any diagnosis of a psychiatric disorder is appropriate.  

For each psychiatric disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder began during service or is otherwise related to service, to include fear of hostile military activity during his period of service in the Republic of Vietnam.  The examiner should also address the VA treatment record from February 1972, which demonstrates treatment within one year of his discharge from service for an anxiety reaction.

Then, for any psychiatric disorder not found to be directly related to military service, the examiner should opine whether such psychiatric disorder is at least as likely as not either (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities, which at this time include his lumbar spine disability (but may include other conditions depending on development in this remand).   

The examiner should also address the Veteran's statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as any other pertinent evidence, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Schedule the Veteran for a VA audiology examination with an audiologist who has not previously participated in this examination.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner should obtain information regarding the Veteran's noise exposure during and after military service.  

Then, the examiner should opine whether the Veteran's bilateral hearing loss at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any noise exposure therein.  

The examiner should address whether the noise exposure in service is the cause of any current hearing impairment, or whether such hearing loss began during or within one year after discharge from military service.  If the Veteran's hearing loss is attributed to another etiology, the examiner must explain why the other etiology is more likely to have caused the current hearing loss than noise exposure in service.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Schedule the Veteran for a VA gastrointestinal examination.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify/diagnose gastrointestinal any disability, to include GERD, that presently exists or has existed during the pendency of the appeal.  Then, the examiner should note all of the medications that the Veteran is currently taking or has taken during the appeal period for his service-connected disabilities, which at this time include his lumbar spine disability.  

For each medication taken for a service-connected disability, the examiner should opine whether such medication at least as likely as not either (a) caused; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's gastrointestinal disorders, to include GERD and/or acute erosive gastritis with bleeding noted in the June 2014 EGD.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

7.  Schedule the Veteran for a VA cardiovascular examination with a physician who has not previously participated in this case.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify/diagnose any cardiovascular disability that presently exists or has existed during the pendency of the appeal.  The examiner must state whether the Veteran has or has carried a diagnosis of IHD or coronary artery disease.   If IHD is not diagnosed, the examiner should provide rationale for this conclusion.

In so discussing whether the Veteran had any non-hypertensive heart disorders, to include IHD, the examiner should discuss the 2011 and 2014 stress MPI tests, as well as the VA examiners' findings and conclusions from the February 2012 and January 2014 VA examinations, and the February 2014 addendum opinion.  

Then, the examiner should opine as to the following:  

(a) Hypertension: Whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include his presumed exposure to herbicide agents during his period of service in the Republic of Vietnam.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  

(a) Non-IHD, non-hypertensive heart disorders: The examiner should opine whether any non-IHD, non-hypertensive heart disorders found at least as likely as not began in or was otherwise the result of military service, to include the Veteran's presumed exposure to herbicide agents during his period of service in the Republic of Vietnam.  

The examiner should also address the Veteran's statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as any other pertinent evidence, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

8.  Schedule the Veteran for a VA endocrine examination with a physician who has not previously participated in this case.  The claims folder must be made available to and be reviewed by the examiner.  All diagnostic testing deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state whether he has diabetes mellitus, type II.  He or she should also state whether the Veteran has carried a diagnosis of diabetes, type II, at any time during the appeal period.  Rationale for negative conclusions should be provided.  Such should include discussion of the clinical significance of Dr. N.A.O.V.'s August 2011 letter, as well as the noted statement by the VA examiner in the April 2014 VA peripheral neuropathy addendum opinion, and the March 2012 VA examination report noting that he does not meet the criteria for a diagnosis of diabetes at that time.  The examiner should also address the notations of "impaired glucose fasting" and "hyperglycemia" in the VA and private treatment records.  

As for the Veteran's diagnosed thyroid cancer or residuals thereof found, the examiner should opine whether such at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include his presumed exposure to herbicide agents during his period of service in the Republic of Vietnam.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

9.  Schedule the Veteran for a VA neurologic examination.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify/diagnose any neurological disability of the upper and lower extremities that presently exists or has existed during the pendency of the appeal.

For any neurological disorder found, to include any peripheral neuropathy of the bilateral upper and lower extremities, the examiner should opine whether such disorders at least as likely as not (50 percent or greater probability) began in, became manifest during the one year after the Veteran's discharge from service, or is otherwise the result of his military service, to include his presumed exposure to herbicide agents during his period of service in the Republic of Vietnam.  

The examiner is reminded that even if peripheral neuropathy became manifest more than one year after the last date of exposure to herbicide agents, an opinion as to whether any peripheral neuropathy is related to his herbicide exposure is necessary as the provisions of 38 C.F.R. § 3.307(a)(6)(ii) only govern the applicability of presumptive service connection.  

Then, for any neurological disorders which are not found to be directly related to military service, the examiner should opine whether such neurological disorder is at least as likely as not either (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected lumbar spine disability, or his claimed diabetes mellitus and/or cervical spine disorders.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

10.  Schedule the Veteran for a VA prostate examination.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify/diagnose any disability of the prostate, to include benign prostatic hypertrophy (BPH) with voiding/bladder obstruction status post laser ablation of the prostate, that presently exists or has existed during the pendency of the appeal.  The examiner should specifically indicate whether the Veteran has prostate cancer or not.  


For any prostate disorder other than prostate cancer found, the examiner should opine whether such disorders, including BPH with voiding/bladder obstruction status post laser ablation of the prostate, at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include his presumed exposure to herbicide agents during his period of service in the Republic of Vietnam.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

11.  Schedule the Veteran for a VA dermatology examination.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify/diagnose any skin cancer disability, to include any residuals of the excision and grafting procedure of his neck and scalp due to malignant melanoma, that presently exists or has existed during the pendency of the appeal.

The examiner should also elicit information from the Veteran regarding any sun exposure he had during or subsequent to military service.

Then, for any skin cancer or residuals thereof found, the examiner should opine whether such at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include his presumed exposure to herbicide agents during his period of service in the Republic of Vietnam.  The examiner should also discuss any sun exposure that the Veteran may have had during military service.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

12.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's service connection claims; increased evaluation for his lumbar spine disability; and, entitlement to TDIU and SMC for aid and attendance/housebound benefits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Vietnam Veterans of America

